Exhibit 10.10

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day of
December, 2016 by and among Redmile Special Opportunities Fund, Ltd. (the
“Seller”), Amicus Therapeutics International Holding LTD (“Amicus
International”) and Amicus Therapeutics, Inc. (the “Purchaser”).

 

1.              Purchase and Sale of Purchased Notes.  On the terms and
conditions set forth herein, Purchaser agrees to purchases from Seller and
Seller agrees to sell to Purchaser each of the notes issued by Amicus
International and described on Exhibit A hereto (the “Purchased Notes”) at the
price equal to par, plus all accrued and unpaid interest to the date hereof
(such amount, the “Purchase Price”).

 

2.              Payment and Closing.  As promptly as practicable following the
closing of the Purchaser’s issuance of a new series of convertible senior notes,
as contemplated by that certain Notice of Repurchase, dated December 15, 2016,
sent by the Purchaser and Amicus International and acknowledged by the Seller,
Purchaser shall pay the Purchase Price for the Purchased Notes in cash, by
cashier’s check or by wire transfer of immediately available funds to an account
designated by Seller, and against such payment, Seller shall deliver to
Purchaser each of the Purchased Notes, with such instruments of transfer or
assignment as are reasonably necessary to effect the transfer.

 

3.              Seller Representations.  Seller represents and warrants to
Purchaser as follows:

 

(a)                                 Seller owns all Purchased Notes free and
clear of all liens, pledges, encumbrances, security agreements, equities,
options, claims, charges and restrictions of any nature whatsoever, except any
restrictions under applicable state and federal securities laws, and has not
previously entered into any commitment for the sale of all or part of such
Purchased Notes or otherwise conveyed or encumbered Seller’s interest with
respect to the Purchased Notes.

 

(b)                                 Seller has full power and authority to sell
and transfer the Purchased Notes to Purchaser without obtaining the waiver,
consent, order or approval of (i) except as has otherwise been obtained or as
otherwise provided for in this Agreement, Amicus International, (ii) any state
or federal governmental authority, or (iii) any third party or other person.

 

(c)                                  The execution and delivery of this
Agreement by such Seller and the performance by Seller of his, her, or its
obligations pursuant to this Agreement will not result in any material violation
of, or materially conflict with, or constitute a material default under, any
agreement to which Seller is a party or such Seller’s charter documents, nor, to
such Seller’s knowledge, result in the creation of any material mortgage,
pledge, lien, encumbrance or charge upon any of the Purchased Notes, other than
pursuant to this Agreement.

 

(d)                                 Upon delivery of and payment for the
Purchased Notes as herein contemplated, Seller will convey to Purchaser good,
valid and marketable title to the Purchased Notes free and clear of all liens,
encumbrances, equities, options, claims, charges and restrictions, of any nature
whatsoever, other than restrictions under applicable securities laws.

 

--------------------------------------------------------------------------------


 

(e)                                  Seller has reviewed with Seller’s own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this Agreement.  Seller is not relying on any statements or
representations of Purchaser or any of its agents.  Seller understands that
Seller shall be solely responsible for Seller’s own tax liability that may arise
as a result of the transactions contemplated by this Agreement.

 

4.              Consent to Transfer.

 

(a)                                 Pursuant to Section 13(a) of each Purchased
Note, Amicus International hereby consents to the transfer of the Purchased
Notes contemplated by this Agreement and waives receipt of a written assignment
for such transfer. The consent of Amicus International provided herein shall not
be construed as a waiver, release, or relinquishment by Amicus International of
any of Amicus International’s rights and privileges under the Purchased Notes.

 

5.              Miscellaneous.

 

(a)                                 Undertaking.  The parties hereby agree to
take whatever additional actions and execute whatever additional documents may
be necessary or advisable in order to effect the transactions contemplated by
this Agreement.

 

(b)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding between the parties hereto
with regard to the subject matter hereof.  This Agreement shall not be amended
except by a writing signed by both parties.

 

(c)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to principles of conflicts of laws.

 

(d)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Signatures
transmitted electronically shall be accepted as originals for all purposes of
this Agreement.

 

(e)                                  Notice.  Notice hereunder shall be given by
written delivery or confirmed facsimile thereof to the parties at their
respective mailing addresses or email addresses set forth on the signature
page hereof or to such other mailing address or email address as the other party
shall be notified of in accordance herewith. Each party may rely on such mailing
address or email address for all purposes in connection with the ownership of
the Purchased Notes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.

 

 

REDMILE SPECIAL OPPORTUNITIES FUND, LTD.

 

 

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the General Partner

 

and the Investment Manager

 

 

 

 

 

Address:

One Letterman Drive

 

 

Building D, Suite D3-300

 

 

San Francisco, CA 94129

 

Email:

operations@redmilegrp.com

 

--------------------------------------------------------------------------------


 

 

AMICUS THERAPEUTICS INTERNATIONAL
HOLDING LTD

 

 

 

 

 

Signature:

/s/ Daphne Quimi

 

 

 

 

Print Name:

Daphne Quimi

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

dquimi@amicuxrx.com

 

 

 

Signature:

/s/ Geoffrey Ghyoot

 

 

 

 

Print Name:

Geoffrey Ghyoot

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerards Cross, Buckinghamshire

 

 

SL9 7AP UK

 

Email:

gghyoot@amicusrx.com

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

Signature:

/s/ William D. Baird, III

 

 

 

 

Print Name:

William D. Baird, III

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

Email:

cbaird@amicusrx.com

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Note No.

 

Issue Date

 

Principal Amount

 

Amicus Entity

 

Holder

4

 

February 19, 2016

 

$

956,136.30

 

Amicus Therapeutics International Holding LTD*

 

Redmile Special Opportunities Fund, Ltd.

 

--------------------------------------------------------------------------------

* Indicates a Note initially issued by Amicus Therapeutics UK Limited that was
assigned to Amicus Therapeutics International Holding LTD, pursuant to that
certain Assignment and Assumption Agreement, entered into as of June 30, 2016,
by and between Amicus Therapeutics UK Limited and Amicus Therapeutics
International Holding LTD.

 

--------------------------------------------------------------------------------